In related child custody and visitation proceedings pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Queens County (Negron, Ct. Atty. Ref.), *796dated June 17, 2010, which, after a hearing, in effect, granted the father’s cross petition for custody of the subject child and denied her petition for custody. By decision and order on motion of this Court dated July 22, 2010, enforcement of the order appealed from was stayed pending hearing and determination of the appeal.